Citation Nr: 0827189	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed sinusitis.

2.  Entitlement to an initial rating in excess of 30 percent 
for headaches for the period prior to August 1, 2005.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to March 
1970 and from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and June 2004 rating 
decisions issued by the RO.

Following the veteran's testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) in a video-conference 
hearing in January 2007, the Board remanded the issues on 
appeal back to the RO in August 2007 for further development.

The Board observes that the veteran was furnished a statement 
of the case in December 2007 pursuant to the Board's August 
2007 Remand, on the issues of entitlement to service 
connection for major depressive disorder and memory loss.  In 
the cover letter sent with the statement of the case, the 
veteran was advised that in order to perfect his appeal to 
the Board, he must timely file a substantive appeal.  As this 
issue was not thereafter addressed in any correspondence from 
the veteran or his representative, the Board has concluded 
that the veteran is not currently seeking appellate review 
with respect to these issues.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have sinusitis that 
had its clinical onset during service or that is due to an 
event or incident of his periods of active service.



2.  The evidence of record does not show that the veteran's 
headache disability is manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  The veteran does not have a sinus disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The criteria for a higher initial rating of 30 percent 
for the period prior to August 1, 2005 for service-connected 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in March 2004 and September 2007 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the June 2002 and 2004 rating decisions.  
However, the RO readjudicated the Appeal in a December 2007 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The September 2007 letter 
advised the veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of his condition on employment and the severity 
and duration of his symptoms, as well as the evidence needed 
to establish an effective date.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The veteran was an active 
participant in the claims process, submitting evidence and 
statements that set forth his contentions.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.	Service Connection - Sinusitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The veteran's service treatment records contain no notations 
indicating complaints or symptoms pertaining to sinus 
problems.

Subsequent to service, the veteran has asserted that he began 
having sinus problems after returning home from serving 
during Desert Storm.  VA treatment records document a history 
of complaints of sinus problems.

During a January 2004 VA examination, the veteran reported 
that since returning home from service in Desert Storm he has 
had nasal infections.  He reported frontal and maxillary 
sinuses.  He stated nasal infections were treated two to 
three times a year with three weeks worth of antibiotics and 
nasal sprays, such as Flonase.  He also reported that he had 
been treated, on one occasion, with oral steroids.  He 
complained that his sinus problems interfered with his 
ability to breathe through his nose.

He complained of green drainage when he had nasal infections.  
He reported that he had chronic sinusitis two to three times 
per year with associated headaches.  He reported that 
antibiotic treatment resolved any sinus problems.  He 
complained of nasal congestion with any change in season.

On objective examination, the veteran's nasal areas (right 
and left) were unobstructed.  Examination for sinusitis was 
negative for tenderness, purulent drainage or crusting.  
Further, the examination was negative for bulginess and clear 
drainage.  Turbinates were pink and no lesions or masses were 
noted.  The examiner did not diagnose a sinus disorder.  

In a September 2004 VA treatment record, the veteran was seen 
for complaints of "another sinus infection."  He reported 
the symptoms had been ongoing for the past week.  He stated 
he only sought treatment when the symptoms are really bad.  
He complained of nasal dripping down his throat.  He reported 
that he spit out "hunks of it," sometimes clear, sometimes 
yellowish.  The nasal dripping was accompanied by pain and 
pressure.  He again repeated that he had been having these 
sinus problems since returning home from service.  He drank a 
lot of cranberry juice and water and took antibiotics which 
helped.  The veteran was diagnosed with rhinitis.

During a November 2007 VA examination, the veteran complained 
of recurrent nasal sinus disease, persistent postnasal drip, 
recurrent frontal headache with a pressure in the sinuses and 
recurrent nasal bleeding.

On objective examination the veteran had a normal external 
nose.  Superior, middle and inferior turbinates were normal.  
Postnasal space was normal.  There was no tenderness over the 
maxillary sinuses.  There was a deviation of the nasal septum 
to the left; however there was good airway on both sides of 
the nose.  Laryngeal and pharyngeal examinations were normal, 
as was the ear examination.  CT scan results showed minimal 
bilateral maxillary sinus disease and subtle deviation of the 
bony nasal septum to the left side.

The veteran's diagnoses were as follows: no active nasal 
disease, no active pharyngeal disease, no active nasal sinus 
disease and no active ear disease.  The examiner indicated 
that the claims file had been reviewed (noting no 
documentation of nasal sinus problem during military service, 
no indication of surgery for the sinus and normal CT scan of 
the nasal sinus)  and opined that the veteran's chronic nasal 
sinus disease with residual effect was less likely due to his 
military service.

Given its review of the evidence of record, the Board finds 
that the veteran is not shown to have current sinus 
disability that is due to any event or incident of his 
periods of active service.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in his various lay 
statements.  While the veteran is certainly competent to 
testify as to symptoms capable of lay observation, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value to this extent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Service connection is not 
warranted for sinusitis.  

2.	Higher Initial Rating - Headaches 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the June 2002 rating decision, the RO granted service 
connection for headaches and assigned an initial rating of 10 
percent under Diagnostic Code 8100, effective June 6, 2000, 
the date of receipt of the veteran's original claim for 
compensation benefits.  The veteran filed a notice of 
disagreement with the initial rating assigned in May 2003.  
In a November 2003 rating decision, a Decision Review Officer 
increased the disability rating to 30 percent effective June 
6, 2000.  A statement of the case was issued in November 
2003.  The veteran filed VA Form 9 in January 2004, in which 
he expressed his disagreement with the 30 percent evaluation 
assigned.  The RO severed service connection for headaches in 
a May 2005 rating decision effective August 1, 2005.  The 
Board restored service connection, which was effectuated by a 
rating decision dated in October 2007, effective August 1, 
2005.  The RO continued the 30 percent evaluation.  The 
veteran did not thereafter disagree with the continued 30 
percent evaluation.  Therefore, the Board notes that the 
scope of the instant appeal is limited to the period prior to 
August 1, 2005.  

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).

The service treatment records are only significant for the 
veteran's complaint that his "head hurts" in February 1987.  

Private treatment records dated in November 1998 and December 
1999 show the veteran's complaints included headaches.  

The April 2002 VA neurological examination report shows the 
veteran reported that he experienced headaches approximately 
every other day, which lasted about two hours in duration.  
On a scale of one to ten, the headaches were approximately an 
eight but not associated with photophobia.  The headaches 
were predominately frontal and had a throbbing quality to 
them.  The examiner provided a diagnosis of headaches 
secondary to boxing in the service.  The examiner noted that 
they were not prostrating, but they were prone for 
fluctuation in severity and intensity.   

In his May 2003 Notice of Disagreement (NOD), the veteran 
stated that his migraine headaches were very painful and 
forced him to lie down and remain quiet to get relief.  He 
reported that he got these headaches several times per week 
and had to take "many sick hours" off from work as a result 
of these headaches.  

The veteran submitted time and leave statements.  The records 
show that for the period from January 2003 to September 2003, 
the veteran took approximately 14 days of sick leave, 
although the illness was not specified.  

In his January 2004 Substantive Appeal, the veteran reported 
that he had "almost daily migraine headaches" that forced 
him to lie down for hours to obtain relief.  The veteran 
reported that his eyes were sensitive to light during the 
headache attacks.  He reported that all his sick leave was 
used each year for headache attacks and that it was a 
struggle for him to continue his employment due to the 
severity of the headaches.

VA treatment records dated through June 2006 show the veteran 
continues to be employed as a corrections officer.  

At the January 2007 hearing, the veteran testified that 
during the period prior to August 1, 2005, his headaches 
occurred "maybe once or twice a week."  He maintained that 
as a corrections officer he was allowed 15 sick days a year.  
He estimated that "sometime[s]" he would maybe miss a two-
month period on account of his headaches; he would combine 
sick and vacation leave.  

While the veteran's headaches undoubtedly result in 
substantial discomfort, the evidence fails to show that they 
result in the degree of impairment contemplated for a 50 
percent evaluation under Diagnostic Code 8100.  There is 
actually no medical evidence of record that shows the 
veteran's headaches are characteristically prostrating in 
nature, much less characterized by "completely prostrating 
and prolonged attacks" of migraine.  At the hearing, he only 
indicated that "sometime[s]" he perhaps missed up to two 
months of work due to his headaches. The time and leave 
reports only showed 14 days of sick leave over the course of 
nine months in 2003, and the reports did not specify the 
illness.  Also, the veteran continues to be employed as a 
corrections officer.  Thus, the evidence fails to show that 
the veteran's headache disability is of such severity that it 
produces severe economic inadaptability.  Accordingly, the 
Board finds that the veteran's headache disability does not 
more nearly approximate the criteria associated with a 50 
percent evaluation under Diagnostic Code 8100.  

3.	Other Considerations

The veteran's headache disability has not been shown to be 
manifested by greater than the criteria associated with the 
rating assigned under the designated diagnostic code during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has also considered whether the veteran's headache 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater level of 
disability; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for claimed sinusitis is denied.

An initial rating in excess of 30 percent for headaches for 
the period prior to August 1, 2005 is denied.


______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


